Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 1 of 30 Page ID
                                 #:29341


  1   CENTER FOR HUMAN RIGHTS &
      CONSTITUTIONAL LAW
  2   Peter A. Schey (Cal. Bar No. 58232)
      Carlos Holguín (Cal. Bar No. 90754)
  3   Laura N. Diamond (Cal. Bar. No. 185062)
      Rachel Leach (D.C. Bar No. 1047683)
  4   256 South Occidental Boulevard
      Los Angeles, CA 90057
  5   Telephone: (213) 388-8693
      Facsimile: (213) 386-9484
  6   Email:pschey@centerforhumanrights.org
            crholguin@centerforhumanrights.org
  7         ldiamond@centerforhumanrights.org
            rleach@centerforhumanrights.org
  8
      Listing continues on next page
  9
      Attorneys for Plaintiffs
 10
 11
                             UNITED STATES DISTRICT COURT
 12
                            CENTRAL DISTRICT OF CALIFORNIA
 13
                                       WESTERN DIVISION
 14
 15
      Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
 16
                       Plaintiffs,               MEMORANDUM OF POINTS
 17                                              AND AUTHORITIES IN
            v.                                   SUPPORT OF PLAINTIFFS’ EX
 18                                              PARTE APPLICATION FOR
      William Barr, Attorney General of the      TEMPORARY RESTRAINING
 19   United States, et al.,                     ORDER AND ORDER TO SHOW
                                                 CAUSE WHY A PRELIMINARY
 20                    Defendants.               INJUNCTION AND CONTEMPT
                                                 ORDER SHOULD NOT ISSUE
 21
                                                 Hearing: None set
 22
                                                 [HON. DOLLY M. GEE]
 23
 24   Dated:       June 26, 2019
 25
 26
 27
 28
                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                      OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                      RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                          A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                        SHOULD NOT ISSUE
                                                                                  CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 2 of 30 Page ID
                                 #:29342


  1   Counsel for Plaintiffs, continued
  2
  3   USF SCHOOL OF LAW IMMIGRATION CLINIC
      Bill Ong Hing (Cal. Bar No. 61513)
  4   2130 Fulton Street
  5   San Francisco, CA 94117-1080
      Telephone: (415) 422-4475
  6   Email: bhing@usfca.edu
  7
      ORRICK, HERRINGTON & SUTCLIFFE LLP
  8   Kevin Askew (Cal. Bar No. 238866)
  9   777 South Figueroa Street, Suite 3200
      Los Angeles, CA 90017
 10   Telephone: (213) 629-2020
 11   Email:      kaskew@orrick.com

 12   ORRICK, HERRINGTON & SUTCLIFFE LLP
 13   Elyse Echtman (pro hac vice pending)
      Shaila Rahman Diwan (pro hac vice pending)
 14   51 West 52nd Street
 15   New York, NY 10019-6142
      Telephone: 212/506-3753
 16   Email:     eechtman@orrick.com
 17   Email:     sdiwan@orrick.com

 18   LA RAZA CENTRO LEGAL, INC.
 19   Michael S. Sorgen (Cal. Bar No. 43107)
      474 Valencia Street, #295
 20   San Francisco, CA 94103
 21   Telephone: (415) 575-3500

 22   THE LAW FOUNDATION OF SILICON VALLEY
 23   Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
      Katherine H. Manning (Cal. Bar No. 229233)
 24   Annette Kirkham (Cal. Bar No. 217958)
 25   152 North Third Street, 3rd floor
      San Jose, CA 95112
 26   Telephone: (408) 280-2437
 27   Facsimile: (408) 288-8850
      Email: jenniferk@lawfoundation.org
 28
                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                   OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                   RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                       A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                     SHOULD NOT ISSUE
                                                                               CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 3 of 30 Page ID
                                 #:29343


  1         kate.manning@lawfoundation.org
  2         annettek@lawfoundation.org

  3   NATIONAL CENTER FOR YOUTH LAW
  4   Leecia Welch (Cal. Bar No. 208741)
      Neha Desai (Cal. RLSA Bar No. 803161)
  5   405 14th Street, 15th Floor
  6   Oakland, CA 94612
      Telephone: (510) 835-8098
  7   Email: lwelch@youthlaw.org
  8          ndesai@youthlaw.org
  9   U.C. DAVIS SCHOOL OF LAW
      Holly S. Cooper (Cal. Bar No. 197626)
 10
      One Shields Ave. TB 30
 11   Davis, CA 95616
      Telephone: (530) 754-4833
 12
      Email: hscooper@ucdavis.edu
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   MEMORANDUM OF POINTS AND AUTHORITIES IN
                                                        SUPPORT OF EX PARTE APPLICATION FOR
                                                    TEMPORARY RESTRAINING ORDER AND ORDER
                                                          TO SHOW CAUSE WHY A PRELIMINARY
                                                                INJUNCTION SHOULD NOT ISSUE
                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 4 of 30 Page ID
                              TABLE   OF CONTENTS
                                 #:29344
                                                                                                                        Page
  1
      I.     INTRODUCTION ........................................................................................... 1
  2
      II.    STATEMENT OF FACTS.............................................................................. 4
  3
             A.      CBP Facilities Are Unsafe and Unsanitary........................................... 4
  4
                     1.       The children are denied access to basic hygiene, including
  5                           soap, showers, toothbrushes and clean clothing ......................... 4
                     2.       The children are denied clean clothing ....................................... 4
  6
                     3.       The children’s supplies, including medicine, have been
  7                           taken away .................................................................................. 5
                     4.       The children do not have adequate access to sanitary toilet
  8
                              facilities....................................................................................... 5
  9                  5.       Young children are irresponsibly and dangerously tasked
                              with the care of very young children and toddlers,
 10
                              endangering the children’s welfare............................................. 5
 11
             B.      CBP Denies Children Access to Clean Drinking Water....................... 6
 12
             C.      The Children are Hungry and Malnourished ........................................ 7
 13
             D.      CBP Keeps the Facilities Unreasonably Cold ...................................... 9
 14
 15          E.      CBP Denies the Children Reasonable Sleeping Conditions ............... 10

 16          F.      CBP Denies Emergency Medical Care to Detained Children ............ 10
 17          G.      CBP Improperly Separates Children from Family Members ............. 12
 18
             H.      Defendants do not Make and Record Efforts Aimed at the
 19                  Prompt Release of Minors or their Placement in Licensed
                     Facilities .............................................................................................. 12
 20
      III.   ARGUMENT ................................................................................................ 14
 21
             A.      Legal Standard .................................................................................... 14
 22
                     1.       Standard for Contempt.............................................................. 14
 23                  2.       Standard for Injunctive Relief Under Fed. R. Civ. P. 65 ......... 15
 24          B.      Defendants’ Treatment of Children at CBP Facilities is
                     Inflicting Irreparable Injury on Class Members ................................. 16
 25
 26          C.      The Equities Weigh Heavily in Plaintiffs’ Favor and The
                     Issuance of The Temporary Restraining Order and Preliminary
 27                  Injunction Is In The Public Interest .................................................... 18
 28
                                                                               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                               OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                                               RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                              -i-                  A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                                                 SHOULD NOT ISSUE
                                                                                                           CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 5 of 30 Page ID
                                 #:29345


  1           D.       Plaintiffs Are Likely to Succeed on the Merits of Their Claims ........ 19
  2   VII. CONCLUSION ............................................................................................. 21
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                          OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                                          RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                           - ii -             A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                                            SHOULD NOT ISSUE
                                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 6 of 30 Page ID
                                 #:29346


  1                                        TABLE OF AUTHORITIES
  2
                                                                                                                  Page(s)
  3
      Cases
  4
      All. for the Wild Rockies v. Cottrell,
  5
         632 F.3d 1127 (9th Cir. 2011) ....................................................................... 15, 19
  6
      Amoco Prod. Co. v. Vill. of Gambell,
  7     480 U.S. 531 (1987) ............................................................................................ 18
  8
      Hernandez v. Sessions,
  9     872 F.3d 976 (9th Cir. 2017) ............................................................................... 18
 10   California v. Azar,
 11     911 F.3d 558 (9th Cir. 2018) ............................................................................... 18
 12   Caribbean Marine Servs. Co. v. Baldrige,
        844 F.2d 668 (9th Cir. 1988) ............................................................................... 16
 13
 14   Drakes Bay Oyster Co. v. Jewell,
        747 F.3d 1073 (9th Cir. 2014) ............................................................................. 18
 15
      Flores v. Sessions,
 16
         2017 WL 6060252 (C.D. Cal. June 27, 2017)......................................... 19, 20, 21
 17
      Garcia v. Google, Inc.,
 18     743 F.3d 1258 (9th Cir. 2014) ............................................................................. 16
 19
      Gifford v. Heckler,
 20      741 F.2d 263 (9th Cir. 1984) ............................................................................... 14
 21   Harris v. Bd. of Supervisors, Los Angeles Cty.,
 22     366 F.3d 754 (9th Cir. 2004) ............................................................................... 17
 23   Jones v. Tex. Dep’t. of Crim. Justice,
 24      880 F.3d 756 (5th Cir. 2018) ............................................................................... 17

 25   Labor/Cmty. Strategy Ctr. v. Los Angeles Cty. Metro. Transp. Auth.,
        263 F.3d 1041 (9th Cir. 2001) ............................................................................. 19
 26
 27   Lancaster v. Tilton,
        2007 U.S. Dist. LEXIS 48403 (N.D. Cal. June 21, 2007) .................................. 15
 28
                                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                            OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                                            RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                             - iii -            A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                                              SHOULD NOT ISSUE
                                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 7 of 30 Page ID
                                 #:29347


  1   Lopez v. Heckler,
  2     713 F.2d 1432 (9th Cir. 1983) ............................................................................. 18

  3   McNearney v. Washington Dep’t of Corr.,
        No. 11-cv-5930 RBL/KLS, 2012 WL 3545267, (W.D. Wash. June
  4
        15, 2012) .............................................................................................................. 18
  5
      Ms. L. v. ICE,
  6     310 F. Supp. 3d 1133 (S.D. Cal. 2018) ............................................................... 19
  7
      N.D. ex rel. parents acting as guardians ad litem v. Hawaii Dep’t of
  8      Educ.,
         600 F.3d 1104 (9th Cir. 2010) ............................................................................. 19
  9
 10   Nken v. Holder,
        556 U.S. 418 (2009) ............................................................................................ 18
 11
      Norsworthy v. Beard,
 12
        87 F. Supp. 3d 1164 (N.D. Cal. 2015)................................................................. 18
 13
      Peacock v. Thomas,
 14     516 U.S. 349 (1996) ............................................................................................ 14
 15
      Rodriguez v. Robbins,
 16     715 F.3d 1127 (9th Cir. 2013) ............................................................................. 19
 17   Shillitani v. United States,
 18      384 U.S. 364 (1966) ............................................................................................ 14
 19   Small v. Avanti Health Sys., LLC,
 20     661 F.3d 1180 (9th Cir. 2011) ............................................................................. 19

 21   Spark Indus., LLC v. Kretek Int’l, Inc.,
         No. CV 14-5726-GW(ASX), 2014 WL 12600262 (C.D. Cal. July
 22      29, 2014) .............................................................................................................. 16
 23
      Stone v. City and County of San Francisco,
 24      968 F.2d 850 (9th Cir. 1992) ............................................................................... 15
 25   Unknown Parties v. Johnson,
 26     No. CV-15-00250-TUC-DCB, 2016 WL 8188563 (D. Ariz. No. 18,
        2016), aff’d sub nom Doe v. Kelly, 878 F.3d 710 (9th Cir. 2017) ...................... 16
 27
 28
                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                  OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                                                  RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                                 - iv -               A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                                                    SHOULD NOT ISSUE
                                                                                                              CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 8 of 30 Page ID
                                 #:29348


  1   Washington v. Trump,
  2     847 F.3d 1151 (9th Cir. 2017) ............................................................................. 15

  3   Winter v. Nat’l Res. Def. Council, Inc.,
        555 U.S. 7 (2008) .............................................................................. 15, 16, 17, 20
  4
  5   Statutes

  6   Trafficking Victims Protection Reauthorization Act ................................................. 4
  7   Rules
  8
      Fed. R. Civ. P. 65 ...................................................................................................... 15
  9
      Fed. R. Civ. P. 70(a) ................................................................................................. 14
 10
      Fed. R. Civ. P. 70(e) ................................................................................................. 14
 11
 12
      Other Authorities
 13
      11A Charles A. Wright & Arthur R. Miller, Federal Practice and
 14     Procedure § 2948.1 (3d ed. rev. 2014) ................................................................ 16
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                                                OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                                                RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                                 -v-                A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                                                  SHOULD NOT ISSUE
                                                                                                            CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 9 of 30 Page ID
                                 #:29349


  1   I.    INTRODUCTION
  2         This motion seeks emergency relief to remedy an imminent threat to the
  3   health and welfare of class member children detained for days and weeks at
  4   Customs and Border Patrol Protection (“CBP”) facilities in the El Paso and Rio
  5   Grande Valley Border Patrol Sectors. Under the terms of the Stipulated Settlement
  6   Agreement approved by this Court on January 17, 1997 (“Agreement”), these
  7   children have the right to safe and sanitary conditions of detention and prompt
  8   release or placement in a facility licensed for the care of dependent children.
  9   Instead, class member children are held for weeks in deplorable conditions, without
 10   access to soap, clean water, showers, clean clothing, toilets, toothbrushes, adequate
 11   nutrition or adequate sleep. The children, including infants and expectant mothers,
 12   are dirty, cold, hungry and sleep-deprived. Because the facilities deny basic
 13   hygiene to the children, the flu is spreading among detained class members, who
 14   also are not receiving essential medical assessments or prompt medical treatment.
 15   Very young children are charged with responsibility for toddlers, with no adult or
 16   family supervision.
 17         With each passing day, more hospitalizations are occurring and more lives
 18   are at risk. Immediate judicial intervention is necessary to compel immediate
 19   compliance with the Agreement, end this health and welfare crisis, and prevent
 20   more illness and child deaths at the border.
 21         U.S. Customs and Border Protection claims that it “urgently need[s]
 22   additional humanitarian funding to manage this crisis.” Statement of Customs and
 23   Border Protection official to Jezebel dated June 23, 2019 (emphasis added),
 24   https://theslot.jezebel.com/i-have-never-seen-conditions-as-degrading-and-
 25   inhumane-1835727893 (last checked on June 25, 2019). Yet this is a “crisis”
 26   largely of CBP’s own making because it is not complying with its obligations under
 27
 28
                                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                          OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                          RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                               -1-            A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                            SHOULD NOT ISSUE
                                                                                      CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 10 of 30 Page ID
                                 #:29350


   1   the Agreement and Order, including but not limited to its obligation to move
   2   children out of these facilities promptly.
   3         Unless these unsafe and unsanitary conditions at the El Paso and Rio Grande
   4   sector facilities are cured right away, the spread of illness will continue,
   5   endangering children’s lives. The non-compliance evidence is overwhelming and
   6   should result in this Court ordering immediate intervention and holding Defendants
   7   in contempt of Court.
   8         As stated by a pediatrician who visited Ursula and examined the children at
   9   that facility: “The conditions within which [children] are held could be compared
  10   to torture facilities. That is, extreme cold temperatures, lights on 24 hours a day, no
  11   adequate access to medical care, basic sanitation, water, or adequate food.” Exhibit
  12   13, Declaration of Dr. Dolly Lucio Sevier (“Sevier Decl.”) ¶ 5. As a result of Dr.
  13   Sevier’s visit, five infants were admitted to the Neonatal Intensive Care Unit at a
  14   local hospital. Dr. Sevier declares that “not supply[ing] this basic necessity [of
  15   hand-washing access after bathroom use] is tantamount to intentionally causing the
  16   spread of disease.” Sevier Decl. ¶ 6; see, also Exhibit 24, Declaration of Dr. Nancy
  17   Ewen Wang (“Wang Decl.”) ¶ 5 (“Children are also at increased risk to infectious
  18   disease. The younger they are, the sicker they can get. In general, it is better to
  19   prevent illness by avoiding exposure to infectious agents. Exposure to other people
  20   with upper respiratory infections, and symptoms such as fever, cough, vomiting or
  21   diarrhea, and drinking from the same water as those who are sick, are practices
  22   guaranteed to spread infectious diseases.”). These conditions not only endanger the
  23   children’s health and welfare, they undermine their human dignity and violate their
  24   human rights. “[T]he United Nations Universal Declaration of Human Rights . . .
  25   maintains that everyone is entitled to ‘. . . food, clothing, housing and medical
  26   care[,]’ as well as to the avoidance of ‘cruel, inhuman or degrading treatment or
  27
  28
                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                            OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                            RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                 -2-            A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                              SHOULD NOT ISSUE
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 11 of 30 Page ID
                                 #:29351


   1   punishment.’” June 25, 2019 Letter from Concerned Bioethicists (signed by more
   2   than 800 Bioethicists), Declaration of Elyse D. Echtman, Exhibit 3.
   3         This application is supported by over 65 declarations from physicians,
   4   attorneys, detained children and their parents that show the starkly unsanitary and
   5   unsafe conditions at Border Patrol facilities.
   6         Counsel sent a Notice of Non-Compliance to the court-appointed Monitor,
   7   Andrea Sheridan Ordin, on June 19, 2019, in accordance with the Dispute
   8   Resolution procedures contained in the Court’s October 5, 2018 Order (Dkt. # 494)
   9   and provided a Supplement to the Notice of Non-Compliance on June 23, 2019.
  10   The Notice of Non-Compliance and Supplement were accompanied by over 50
  11   declarations that detail the overwhelming evidence of Defendants’ violations of the
  12   Agreement and the Order. The content of the Notice and Supplemental Notice is
  13   summarized in the Summary of Evidentiary Record (“Record Summary”)
  14   accompanying Plaintiffs’ filing.
  15         Because this is an emergency, Counsel requested that the Monitor waive the
  16   time periods set forth in Section D.3 of that Order. Dkt. #494 at D.3(b). To date,
  17   the Monitor has not agreed to expedite resolution of the non-compliance. The class
  18   now seeks immediate relief from this Court to mandate swift compliance and hold
  19   Defendants in contempt.
  20         Plaintiffs seek an emergency order requiring Defendants to bring the CBP
  21   facilities in the El Paso and RGV sectors into immediate compliance with the
  22   Agreement and Order. In furtherance of that goal, Plaintiffs seek (1) immediate
  23   inspection of all El Paso and RGV sector facilities by a public health expert
  24   authorized to mandate a remediation plan that Defendants must follow to make
  25   these facilities safe and sanitary, (2) immediate access to the facilities by
  26   independent medical professionals appointed by Plaintiffs’ class counsel or the
  27   court-appointed Special Master who can assess the medical and psychological
  28
                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                            OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                            RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                 -3-            A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                              SHOULD NOT ISSUE
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 12 of 30 Page ID
                                 #:29352


   1   needs of the children and triage appropriately, and (3) deployment of an intensive
   2   case management team to focus on expediting the release of Category 1 and 2
   3   children (as classified in the Trafficking Victims Protection Reauthorization Act) to
   4   alleviate the backlog caused by the inadequate Office of Refugee Resettlement
   5   placement array. Finally, as a deterrent to future violations, Plaintiffs request that
   6   Defendants be held in contempt for their flagrant and persistent violations of the
   7   Agreement and the June 27, 2017 Order.
   8   II.   STATEMENT OF FACTS
   9         A. CBP Facilities Are Unsafe and Unsanitary
  10                1. The children are denied access to basic hygiene, including soap,
                       showers, toothbrushes and clean clothing
  11
  12         This Court’s Order provides that “safe and sanitary” conditions require that
  13   detained children be provided with “soap, towels, showers, dry clothing, [and]
  14   toothbrushes.” Order at 13. The children at CBP facilities are not provided with
  15   soap, clean and dry clothing, regular showers, toothbrushes, towels or sanitary toilet
  16   facilities. See Record Summary at 1-4. The bathroom facilities are filthy and there
  17   is no soap to wash hands after using the toilet. See id. Some children are
  18   showering and brushing their teeth once every 4-5 days, while others are going
  19   weeks without a shower or the opportunity to brush their teeth. See id.
  20                2. The children are denied clean clothing
  21         The children and infants are forced to wear soiled and inadequate clothing.
  22   See Record Summary at 4-5. Everyone is wearing the same thing they crossed the
  23   border in, and their clothing is dirty because there is no place to wash clothing. See
  24   id. Some of the children are wearing clothing stained with vomit or breastmilk.
  25   See id. There is no clean clothing available for the children. See id.
  26
  27
  28
                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                            OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                            RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                 -4-            A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                              SHOULD NOT ISSUE
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 13 of 30 Page ID
                                 #:29353


   1                3. The children’s supplies, including medicine, have been taken
                       away
   2
             Extra clothing, medicine and supplies that the children have brought with
   3
       them has been taken away. See Record Summary at 5-6. Many detainees testified
   4
       that the officers threw away any extra clothing, medicine, and baby supplies that
   5
       they brought with them. See id. Some of the children were wet when they arrived,
   6
       but they were not permitted to change clothing before being put into freezing cold
   7
       holding cells. See id. Babies are being kept in these freezing cold conditions, and
   8
       some of them have only a diaper and a t-shirt to wear. See id.
   9
  10                4. The children do not have adequate access to sanitary toilet
                       facilities
  11
             Children are given either limited access to toilets or are outright refused
  12
       access. See Record Summary at 6-7. Where the toilets are outside the cells, the
  13
       children have to ask permission to use the bathrooms, and permission is granted at
  14
       the discretion of the guard. See id. Sometimes the guards punish the children by
  15
       “closing” the bathrooms. See id. In other instances, the toilets are in the same cell
  16
       where children sleep and they have no privacy while using the toilet. See id.
  17
       Sometimes the children try to cover themselves with a blanket for privacy while
  18
       they use the toilet. See id.
  19
                    5. Young children are irresponsibly and dangerously tasked with
  20                   the care of very young children and toddlers, endangering the
                       children’s welfare.
  21
             In violation of the obligation to provide “safe” facilities, the CBP has young
  22
       children taking care of toddlers and other very young children, in conditions that
  23
       constitute child endangerment. See Exhibit 41, A.M.O.R. Decl. ¶¶ 3-5 (“A Border
  24
       Patrol Agent came in our room with a two-year-old boy and asked us, ‘Who wants
  25
       to take care of this little boy?’ Another girl said she would take care of him, but she
  26
       lost interest after a few hours and so I started taking care of him yesterday. His
  27
       bracelet says he is two years old. I feed the 2-year-old boy, change his diaper, and
  28
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                           OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                           RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                -5-            A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                             SHOULD NOT ISSUE
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 14 of 30 Page ID
                                 #:29354


   1   play with him. . . . . The little boy that I am taking care of never speaks. He likes for
   2   me to hold him as much as possible.”) (Clint); Exhibit 52, G.S.C.C. Decl. ¶ 12
   3   (“Most of the children are all alone. One was only two years old. She came to the
   4   U.S. with her aunt, but they separated her. One of the girls tried to take care of
   5   her.”) (Clint); Exhibit 64, K.A.R.L. Decl. ¶ 7 (“There are young children with no
   6   parents. There was an 8-year-old with no parent here who was trying to take care of
   7   a little 4-year-old girl. She did not know how to take care of a little girl so she kept
   8   asking me what to do, . . .”) (Clint); Exhibit 49, E.Y.F.C. Decl. ¶ 16 (“There are
   9   children who are very young here, only two or three years old, and their mother is
  10   not with them. . . . . Other children who are older try to take care of the little
  11   ones.”) (Clint).
  12          B. CBP Denies Children Access to Clean Drinking Water
  13          The Agreement and this Court’s Order require Defendants to provide
  14   children with adequate access to clean drinking water. Order at 11-12. The
  15   children’s declarations make clear that they are not provided with regular or
  16   sufficient access to clean water to drink, make formula with, or to sanitize baby
  17   bottles. See Record Summary at 7-8. Often the water that is available in the cells
  18   tastes like chlorine or bleach and is not potable. See id.
  19          Dr. Sevier recounts that “all parents of infants drinking formula from a bottle
  20   reported having no ability to wash bottles.” Sevier Decl. ¶ 7. “Re-feeding a child
  21   spoiled formula is a significant health hazard that can cause severe infectious
  22   diarrhea and death in this vulnerable population. . . . Many mothers regularly boil
  23   their infant’s bottles to ensure there is no chance of their infant acquiring an
  24   infection. . . ., to deny parents the ability to wash their infant’s bottles is
  25   unconscionable.” Id.
  26          In addition, nursing mothers at Ursula are experiencing an inadequate milk
  27   supply from lack of drinking water. Id. at 11. The nursing mothers reported to Dr.
  28
                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                              OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                              RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                   -6-            A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                                SHOULD NOT ISSUE
                                                                                          CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 15 of 30 Page ID
                                 #:29355


   1   Sevier that they are “drinking only 1.5L of water per day (offered at meals)” and
   2   that “they would drink more if they had more access to water.” Id. “All felt that
   3   the water in the cells was undrinkable due to taste.” According to Dr. Sevier, “[a]n
   4   average-sized adult requires 2L of water per day to maintain adequate hydration. A
   5   breast-feeding woman requires at least 3L per day and extra caloric needs to
   6   maintain adequate hydration.” Id. “Breast-feeding mothers should be offered . . .
   7   extra bottled water and extra calories since they are producing the primary source of
   8   nutrition for their children.” It is Dr. Sevier’s medical opinion that Defendants are
   9   “endangering the health of these infants” by providing “breastfeeding mothers less
  10   than adequate supplies of fluids and nutrition.” Id. “An infant without adequate
  11   nutrition is at risk of complications from even the most minor of illnesses.” Id.
  12         C. The Children are Hungry and Malnourished.
  13         The Agreement and this Court’s Order require the Defendants to provide the
  14   children with adequate access to edible food. See Order at 8-11. The children’s
  15   declarations attest that the food is inadequate and often inedible. See Record
  16   Summary at 9-11. They are often given food that is not fully cooked or still frozen.
  17   See id. There is an insufficient quantity of food provided, and many children
  18   reported that they are hungry all the time. See id. The teen mothers who are
  19   nursing their babies do not have enough to eat or drink, and as a result, they are not
  20   producing enough breast milk to feed their babies. See id.
  21         Additionally, babies and children are not given age-appropriate food that
  22   they can or will eat, and the age-appropriate food that they are given is not provided
  23   in sufficient quantity. See Record Summary at 11-14. Many babies are not being
  24   provided with baby food, and they are unable to stomach the adult food they are
  25   provided. See id. The food they are provided is of inferior quality and not
  26   appropriate for babies or toddlers. See id. Some babies are not provided with
  27   formula at all, and others are provided with less formula than they need. See id.
  28
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                           OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                           RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                -7-            A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                             SHOULD NOT ISSUE
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 16 of 30 Page ID
                                 #:29356


   1   Many infants and children are losing weight because of the quality and quantity of
   2   food being provided. See id.
   3         Dr. Sevier reports that “[i]nfants between 6-12 months should be fed pureed
   4   foods in addition to formula.” Sevier Decl. ¶ 9. But, the infants in that age range
   5   are only being provided with “infant formula, apple sauce and solid foods.” Id.
   6   This improper nutrition of formula and apple sauce “leaves a child at risk for
   7   developing nutritional deficiencies, including but not limited to iron deficiency
   8   anemia. This can cause serious health and developmental consequences given
   9   anemia in infancy is linked to reduced standardized testing scores in school-aged
  10   children.” Id. (citation omitted).
  11         The CPB’s own standards require access to food that is “in edible condition
  12   (not frozen, expired, or spoiled)” and provide that minors “must have regular access
  13   to snacks, milk, and juice.” CBP National Standards on Transport, Escort,
  14   Detention, and Search (“TEDS Manual”) §§ 4.13, 5.6. These conditions are
  15   particularly dangerous for the youngest detained children:
  16         Age appropriate nutrition and hydration are essential to avoid serious
  17         sequelae such as dehydration, electrolyte imbalance, and growth and
  18         developmental delay. Nutrition offered must be appropriate for a
  19         child’s developmental age. Babies require adequate quantities of
  20         breast milk or formula. Breast milk is the ideal food for infants. It is
  21         the most nutritious, offers immunologic defenses, and is the most
  22         available and affordable but requires adequate nutrition and hydration
  23         of the lactating motion. Formula can be adequate, but must be given in
  24         appropriate quantities and be mixed with clean water in the right
  25         proportions, otherwise formula can cause electrolyte imbalance,
  26         dehydration, and malnourishment. Young children, as they transition
  27         to solid food, are particularly vulnerable to lack of appropriate
  28
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                           OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                           RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                -8-            A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                             SHOULD NOT ISSUE
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 17 of 30 Page ID
                                 #:29357


   1         nutrition. In addition to breast milk or formula, young children require
   2         baby food of the appropriate nutritional value and texture (so it can be
   3         swallowed safely without the need to chew). Children, after the age of
   4         about one, require continued and adequate amounts of nutritious,
   5         uncontaminated food, milk and adequate hydration.
   6   Wang Decl. ¶ 4. These concerns are amplified when children are suffering from
   7   gastrointestinal illnesses. See id. ¶ 7 (“Children with gastrointestinal disease
   8   (vomiting and/or diarrhea) are particularly vulnerable to dehydration. Children who
   9   are malnourished are at increased risk of severe disease and complications from
  10   diarrhea.”).
  11         D. CBP Keeps the Facilities Unreasonably Cold
  12         This Court’s Order requires the Defendants to provide “adequate temperature
  13   controls at a reasonable and comfortable range.” See Order at 16. The declarations
  14   show that children are held in cages that are described as incredibly cold and
  15   crowded with nowhere to sit. See Record Summary 15-17. There are not sufficient
  16   beds for the children and many of the children sleep either on mats on the floor or
  17   sleep directly on the cold concrete floor. See id. The air conditioning is turned up
  18   very high, but the children are given only thin mylar blankets, which are not
  19   sufficient to keep them warm. See id. They have a hard time sleeping because they
  20   are so cold. See id.
  21         These conditions have been independently verified by visiting attorneys.
  22   While the attorneys were not permitted to view the living or sleeping quarters, they
  23   nonetheless found the temperatures in office spaces to be very cold and noted the
  24   children were “visibly chilled and complained of cold temperatures.” See Exhibit
  25   22, Declaration of Toby Gialluca (“Gialluca Decl.”) ¶ 4; Exhibit 21, Declaration of
  26   Genevieve Grabman (“Grabman Decl.”) ¶ 6 (noting she was forced to wear a
  27   sweater and a suit jacket during interviews with detainees). In addition, the
  28
                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                            OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                            RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                -9-             A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                              SHOULD NOT ISSUE
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 18 of 30 Page ID
                                 #:29358


   1   attorneys noted many children were dirty and without clothing. Gialluca Decl. ¶ 5
   2   (“Most children are wearing filthy clothing and have not bathed or been provided
   3   clean clothing since crossing the river. Many of the babies and toddlers are dirty
   4   and most are not fully clothed as a result of CBP confiscating their clothing and
   5   failing to provide new clothing.”); Grabman Decl. ¶ 9 (discussing K.B.A.J.’s
   6   premature infant daughter who was “swaddled in a dirty towel.”).
   7         E. CBP Denies the Children Reasonable Sleeping Conditions
   8         This Court’s Order requires that Defendants provide the detained children
   9   with reasonable sleeping conditions that allow them to sleep. See Order at 16-18.
  10   Numerous children have testified that the conditions at the CBP facilities make it
  11   impossible to sleep. Children consistently report that bright lights are on 24 per
  12   hours per day, and they are forced to sleep in crowded cages, often sharing blankets
  13   or mats that are taken away from them early. See Record Summary 18-20. They
  14   also cannot sleep because it is noisy, in part because the guards enter the cells and
  15   wake them up by yelling at or to the children through the night. See id. In addition,
  16   minors and infants often sleep on hard concrete floors and benches, including
  17   pregnant mothers. See id. at 20-21
  18         Dr. Sevier also reports that the lights are kept on all night long in the Ursula
  19   daycare which interferes with the ability of the children to sleep. Sevier Decl. ¶ 12.
  20   “This is a serious detriment to a child’s developing brain.” Id.
  21         F. CBP Denies Emergency Medical Care to Detained Children
  22         The Agreement requires Defendants to provide the detained children with
  23   access to medical care in the case of a medical emergency. See Flores Agreement
  24   ¶ 12. Conditions at Ursula have led to rampant sickness, as reported by the media
  25   and documented firsthand by attorneys and physicians visiting the facility. See
  26   Cohen Decl. ¶¶ 3-5 (noting observations of “a number of what appeared to be
  27   profoundly ill infants and children as well as a pregnant teenager whose toddler has
  28
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                           OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                           RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                               - 10 -          A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                             SHOULD NOT ISSUE
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 19 of 30 Page ID
                                 #:29359


   1   tested positive for flu, which may be fatal to pregnant women and their fetuses” and
   2   discussing media reports of flu outbreak); Grabman Decl. ¶¶ 8-11 (discussing
   3   illnesses of six Ursula child detainees, including K.B.A.J. who was confined to a
   4   wheelchair following an emergency caesarian section and her premature infant who
   5   was “listless”); Gialluca Decl. ¶¶ 6-10 (describing ill minors, including infants who
   6   were “listless,” “sallow,” and “frail.”). See also Exhibit 35, W.A.C.L. Decl. ¶ 7
   7   (“The conditions are very crowded in the cage where I am at. There are about 75
   8   people each night that I have been here. We sleep literally stacked on top of each
   9   other should to shoulder. So many are sick. On any given day there are at least 20
  10   that are sick. They try to separate the ones that are sick, so that means people come
  11   and go. But not everyone goes if they are sick.”).
  12         There are numerous sick class members (see Sevier Decl. at ¶¶ 7-48 (listing
  13   details of medical examinations)), but despite that the flu and other sicknesses are
  14   rampant throughout the facility, testimony of numerous declarants shows that there
  15   is no access to emergency care. See Record Summary at 22-25.
  16         The existing medical issues can only be remedied via immediate care. See
  17   Wang Decl. ¶ 22 (“These minor children and infants should have immediate access
  18   to emergency medical services.”) The CBP facility conditions, especially when
  19   combined with the weakened immune systems of children, are causing a genuine
  20   public health crisis that will persist and worsen if left untreated. See id. ¶¶ 4-11, 22
  21   (“In my professional opinion as a pediatric emergency physician, the appropriate
  22   place for these children to receive the services that they need is the emergency
  23   department of a hospital, which has the needed capacity and capability to
  24   appropriately evaluate and treat these children.”).
  25         In short, the children need immediate access to emergency care and improved
  26   living conditions to prevent more illness and even death.
  27         G. CBP Improperly Separates Children from Family Members
  28
                                                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                             OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                             RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                - 11 -           A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                               SHOULD NOT ISSUE
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 20 of 30 Page ID
                                 #:29360


   1          Paragraph 12A of the Agreement requires that Defendants keep children in
   2   contact with their family members. In violation of that provision, CBP is
   3   separating children from their families. See Exhibit 3, J.I.L.Z. Decl. ¶¶ 3, 5-6 (“The
   4   immigration agents separated me from my father right away. I was very frightened
   5   and scared. I cried. I have not seen my father again….I have been at this facility for
   6   several days. I have not been told how long I have to stay here. I am frightened,
   7   scared, and sad.”) (Clint); Exhibit 9, M.F.M.O., K.M.N.O. and S.N.M.O. Decl. ¶ 6
   8   (“At 3 AM the next day the officers told us that our grandmother would be taken
   9   away. My grandmother tried to show the officers a paper signed by my parents
  10   saying that my grandmother had been entrusted to take care of us. The officers
  11   rejected the paperwork saying that it had to be signed by a judge. Then the officers
  12   took my dear grandmother away. We have not seen her since that moment….The
  13   officers didn’t give us any information about how we could reunite with our
  14   grandmother.”) (Clint); Exhibit 2, C.A.H.H. Decl. ¶¶ 3-4 (“[T]hey separated me
  15   from my aunt. I cried and they did not tell me where I was going. I was taken to this
  16   place [Clint CBP] where I have been for 3 days.”) (Clint); Exhibit 8, L.G.L.L. Decl.
  17   ¶ 5 (“There have been boys as young as 3 or 4 years old in the cell with me. The 3
  18   year old had a brother with him. The 4 year old came to the United States with an
  19   uncle but they separated him so he has no one here. It is very sad here. We all want
  20   to leave.”) (Clint).
  21          H. Defendants do not Make and Record Efforts Aimed at the Prompt
                 Release of Minors or their Placement in Licensed Facilities.
  22
  23          The Agreement requires that, from the time of apprehension, Defendants
  24   make and record continuous efforts to release class members to parents or sponsors
  25   and if they do not have sponsors then to expeditiously transfer them to licensed
  26   facilities. It is undisputed that Defendants are ignoring the Agreement’s terms with
  27   regard to children held for weeks in CBP facilities in the El Paso and RGV Sectors.
  28
                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                           OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                           RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                               - 12 -          A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                             SHOULD NOT ISSUE
                                                                                       CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 21 of 30 Page ID
                                 #:29361


   1         Class member declarations confirm that detention in CBP custody is
   2   lengthened, and their exposure to unsanitary, unsafe, unhealthy conditions
   3   increased, because Defendants are not making or recording prompt and continuous
   4   efforts to reunify minors with sponsors under Paragraph 14 or to place them in
   5   licensed programs under Paragraph 19 of the Agreement.
   6         S.N.A.M., a 16-year-old class member who fled Guatemala with her son, had
   7   been detained at the Clint CBP facility for 17 days when she declared:
   8         When arriving at the Clint facility, I informed officers that my father lives in
   9         Nebraska. I gave officers my father’s name and contact information. Since I
  10         gave that information to officers, no one has discussed anything further with
  11         me. I have not heard of a release. I have no idea what is going on. I have not
  12         been told of any other optional facilities where I can live.
  13   Exhibit 66, S.N.A.M. Decl. ¶ 6.
  14         Class members routinely report this violation: “I don’t know why they have
  15   kept us here for so long. I gave them the information for my cousin who lives in the
  16   U.S. the first day arrived here in the morning….She says that I can live with her.
  17   They never called even called her until two days ago. They said that they cannot
  18   send me to go live with her, but have to send me and my baby somewhere else and
  19   the people at that facility will decide where I go next.” Exhibit 52, G.S.C.C. Decl. ¶
  20   13. S.N.A.M.M. (age 16), left Guatemala with her son to flee violence, and made
  21   this declaration at the Clint CBP facility: “When arriving at the Clint facility, I
  22   informed officers that my father lives in Nebraska. I gave officers my father’s name
  23   and contact information. Since I gave that information to officers, no one has
  24   discussed anything further with me. I have not heard of a release. I have no idea
  25   what is going on. I have not been told of any other optional facilities where I can
  26   live.” Exhibit 66, S.N.A.M.M. Decl. ¶ 6.
  27
  28
                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                            OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                            RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                - 13 -          A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                              SHOULD NOT ISSUE
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 22 of 30 Page ID
                                 #:29362


   1   III.   ARGUMENT
   2          A.    Legal Standard.
   3                1.     Standard for Contempt.
   4          This Court has “inherent power to enforce its judgments. Without jurisdiction
   5   to enforce a judgment entered by a federal court, ‘the judicial power would be
   6   incomplete and entirely inadequate to the purposes for which it was conferred by
   7   the Constitution.’” Peacock v. Thomas, 516 U.S. 349, 356 (1996). Among the
   8   enforcement remedies available to this Court is the power to have another party
   9   perform the required duties, Fed. R. Civ. P. 70(a), and to hold a noncompliant
  10   defendant in contempt, Fed. R. Civ. P. 70(e). “[C]ourts have inherent power to
  11   enforce compliance with their lawful orders through civil contempt.” Shillitani v.
  12   United States, 384 U.S. 364, 368 (1966). This Court has “wide latitude in
  13   determining whether there has been a contemptuous defiance of its order.” Gifford
  14   v. Heckler, 741 F.2d 263, 266 (9th Cir. 1984). The law applicable to civil contempt
  15   proceedings is summarized as follows:
  16          If a person disobeys a specific and definite court order, he may
  17          properly be adjudged in contempt. A person fails to act as ordered by
  18          the court when he fails to take all the reasonable steps within his power
  19          to insure compliance with the court's order. It does not matter what the
  20          intent of the appellants was when they disobeyed the court’s order.
  21          The Ninth Circuit has also explained that ‘[s]ubstantial compliance
  22          with the court order is a defense to civil contempt, and is not vitiated
  23          by a few technical violations where every reasonable effort has been
  24          made to comply. The standard for finding a party in civil contempt is
  25          well settled: The moving party has the burden of showing by clear and
  26          convincing evidence that the contemnors violated a specific and
  27
  28
                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                            OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                            RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                - 14 -          A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                              SHOULD NOT ISSUE
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 23 of 30 Page ID
                                 #:29363


   1          definite order of the court. The burden then shifts to the contemnors to
   2          demonstrate why they were unable to comply.
   3   Lancaster v. Tilton, 2007 U.S. Dist. LEXIS 48403, *13-*14 (N.D. Cal. June 21,
   4   2007) (citations omitted). Good faith attempts at compliance are not a defense to a
   5   claim of civil contempt. Stone v. City and County of San Francisco, 968 F.2d 850,
   6   856 (9th Cir. 1992). For the reasons discussed below, the clear and convincing
   7   evidence before the Court demonstrates that Defendants are in blatant violation of
   8   the Agreement and the Order, which require that children be kept in “safe and
   9   sanitary” facilities. There can be no reasonable dispute that the Ursula, Clint and
  10   Weslaco CBP facilities are not “safe and sanitary.” This evidence also entitles
  11   Plaintiffs to injunctive relief.
  12
                     2.     Standard for Injunctive Relief Under Fed. R. Civ. P. 65.
  13          A plaintiff seeking preliminary relief under Federal Rule of Civil Procedure
  14   65 must establish “that he is likely to succeed on the merits, that he is likely to
  15   suffer irreparable harm in the absence of preliminary relief, that the balance of
  16   equities tips in his favor, and that an injunction is in the public interest.” Winter v.
  17   Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Washington v. Trump, 847
  18   F.3d 1151, 1159 n.3 (9th Cir. 2017) (noting standards for issuing temporary
  19   restraining orders and preliminary injunctions are “substantially identical”).
  20   Because these elements are balanced against each other, “a stronger showing of one
  21   element may offset a weaker showing of another.” All. For The Wild Rockies v.
  22   Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). Thus, when the likelihood of grave
  23   irreparable injury is palpable and the balance of equities tips sharply in plaintiffs’
  24   favor, the plaintiff need only “demonstrate a fair chance of success on the merits or
  25   questions serious enough to require litigation.” Arc of Cal., 757 F.3d at 993-94
  26   (internal quotations and citation omitted).
  27
  28
                                                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                             OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                             RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                 - 15 -          A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                               SHOULD NOT ISSUE
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 24 of 30 Page ID
                                 #:29364


   1         B.     Defendants’ Treatment of Children at CBP Facilities is Inflicting
                    Irreparable Injury on Class Members.
   2
   3         The irreparable harm prong of the Winter test requires that a plaintiff
   4   “demonstrate immediate threatened injury as a prerequisite to preliminary
   5   injunctive relief.” Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674
   6   (9th Cir. 1988). “Irreparable harm is the single most important prerequisite for the
   7   issuance of a preliminary injunction.” Spark Indus., LLC v. Kretek Int'l, Inc., No.
   8   CV 14-5726-GW(ASX), 2014 WL 12600262, at *3 (C.D. Cal. July 29, 2014)
   9   (citations omitted); see also 11A Charles A. Wright & Arthur R. Miller, Federal
  10   Practice and Procedure § 2948.1 (3d ed. rev. 2014) (“Perhaps the single most
  11   important prerequisite for the issuance of a preliminary injunction is a
  12   demonstration that if it is not granted the applicant is likely to suffer irreparable
  13   harm before a decision on the merits can be rendered.”). This case presents a
  14   paradigmatic example of imminent irreparable harm and also clear and convincing
  15   evidence of Defendants’ violations of the Order and Agreement. By failing to
  16   maintain safe and sanitary conditions for children in facilities where disease is
  17   rampant, and depriving them of basic hygiene needs such as soap, showers, clean
  18   clothing, adequate nutrition, and sleep, Defendants increase the risk of additional
  19   deaths—“an irremediable and unfathomable” harm. Garcia v. Google, Inc., 743
  20   F.3d 1258, 1268 (9th Cir. 2014) (internal quotations marks omitted).
  21         It is beyond dispute that imminent threats to health and safety present
  22   irreparable harm. In a similar context, the court in Unknown Parties v. Johnson,
  23   No. CV-15-00250-TUC-DCB, 2016 WL 8188563, at *15 (D. Ariz. No. 18, 2016),
  24   aff’d sub nom Doe v. Kelly, 878 F.3d 710 (9th Cir. 2017), issued an injunction to
  25   curb inhumane treatment of civil immigration detainees where evidence
  26   demonstrated “the physiological effects of sleep deprivation or constant discomfort
  27   that comes from an inadequate food supply, or health risks related to exposure due
  28
                                                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                             OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                             RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                 - 16 -          A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                               SHOULD NOT ISSUE
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 25 of 30 Page ID
                                 #:29365


   1   to contaminated water or unsanitary cells, or medical risks associated with being
   2   unable to continue taking prescription medications or being exposed to
   3   communicable diseases.” Likewise, in Harris v. Bd. of Supervisors, Los Angeles
   4   Cty., 366 F.3d 754, 756 (9th Cir. 2004), the Ninth Circuit found budget cuts would
   5   result in closure of a hospital and bed reductions at another constituted irreparable
   6   injury to chronically ill indigent patients who relied on county health services.
   7   Among the injuries identified as warranting an immediate injunction were “pain,
   8   infection, amputation, medical complications, and death due to delayed treatment.”
   9   Id. at 766; see also Jones v. Tex. Dep’t. of Crim. Justice, 880 F.3d 756, 760 (5th
  10   Cir. 2018) (denial of adequate medical care for prisoner’s diabetes constituted
  11   irreparable harm).
  12         The unsafe and unhygienic conditions detailed above pose a continuing threat
  13   to the health and well-being of class members. As Dr. Sevier noted during her
  14   investigation, “The conditions within which [the children] are being held could be
  15   compared to torture facilities. That is, extreme cold temperatures, lights on 24
  16   hours a day, no adequate access to medical care, basic sanitation, water, or adequate
  17   food.” Sevier Decl. ¶ 5. All of the detainees Dr. Sevier saw “had no access to
  18   hand-washing during their entire time in custody, including no handwashing
  19   available after bathroom use.” Id. ¶ 6. “All parents of infants drinking formula
  20   from a bottle reported having no ability to wash bottles.” Id. ¶ 7. Two thirds of the
  21   infants Dr. Sevier examined had a respiratory infection (including two infants with
  22   acute respiratory distress), and all of the children she observed showed evidence of
  23   trauma. Id. ¶¶ 10, 13. Dr. Sevier’s observations led her to “question whether there
  24   is an infections control system in place in these facilities” at all. Id. ¶ 8. These
  25   dangerous and unsanitary conditions, along with denial of medical care pose an
  26   extremely high likelihood of irreparable harm to Plaintiffs, satisfying the first
  27   Winter factor.
  28
                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                            OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                            RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                - 17 -          A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                              SHOULD NOT ISSUE
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 26 of 30 Page ID
                                 #:29366


   1         C.     The Equities Weigh Heavily in Plaintiffs’ Favor and The Issuance
                    of The Temporary Restraining Order and Preliminary Injunction
   2                Is In The Public Interest.
   3         Here, weighing of the equities and determination of the public interest merge
   4   into a single balancing test because the Defendants are the government. See Nken v.
   5   Holder, 556 U.S. 418, 435 (2009); see also California v. Azar, 911 F.3d 558, 581
   6   (9th Cir. 2018) (citing Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th
   7   Cir. 2014)). In balancing the equities, “[a] court must balance the competing claims
   8   of injury and must consider the effect on each party of the granting or withholding of
   9   the requested relief.” Arc of Cal., 757 F.3d at 991 (quoting Amoco Prod. Co. v. Vill.
  10   of Gambell, 480 U.S. 531, 542 (1987)). In performing this balancing, “the Ninth
  11   Circuit expects lower courts to protect physical harm to an individual over monetary
  12   costs to government entities.” McNearney v. Washington Dep’t of Corr., No. 11-cv-
  13   5930 RBL/KLS, 2012 WL 3545267, at *15 (W.D. Wash. June 15, 2012).
  14         The balance of the equities tips decidedly in favor of Plaintiffs’ interest in their
  15   health and safety, which Defendants are placing at unnecessary risk. As shown
  16   above, Plaintiffs are likely to suffer serious and severe irreparable harm, including
  17   potentially deadly infections, unless this Court intervenes. See Cohen Decl. ¶ 7–8.
  18   No purported government interest could justify Defendants’ subjecting vulnerable
  19   children and youth to these wholly preventable conditions. See Norsworthy v. Beard,
  20   87 F. Supp. 3d 1164, 1193 (N.D. Cal. 2015) (holding equities sharply favored
  21   detainee who “established that she is suffering and is likely to continue to suffer
  22   unnecessary pain”) (emphasis added); see also Lopez v. Heckler, 713 F.2d 1432,
  23   1437 (9th Cir. 1983) (“Faced with [] a conflict between financial concerns and
  24   preventable human suffering, [the court has] little difficulty concluding that the
  25   balance of hardships tips decidedly in plaintiffs’ favor.”) (emphasis added) quoted by
  26   Hernandez v. Sessions, 872 F.3d 976, 996 (9th Cir. 2017). It is hardly difficult for
  27   Defendants to provide class members with soap, showers, food, clean clothing,
  28
                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                            OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                            RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                - 18 -          A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                              SHOULD NOT ISSUE
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 27 of 30 Page ID
                                 #:29367


   1   reasonable temperature control, and reasonable sleeping conditions. Moreover,
   2   individuals across this country are ready and willing to donate supplies to have them
   3   delivered to the children.
   4         Granting Plaintiffs’ motion would not subject Defendants to any identifiable
   5   hardship outweighing the irreparable harm to Plaintiffs’ health and safety. Indeed,
   6   Defendants cannot point to any harm because they “‘cannot suffer harm from an
   7   injunction that merely ends an unlawful practice.’” Ms. L. v. ICE, 310 F. Supp. 3d
   8   1133, 1147 (S.D. Cal. 2018) (quoting Rodriguez v. Robbins, 715 F.3d 1127, 1145
   9   (9th Cir. 2013)). Moreover, “it is obvious that compliance with the law is in the
  10   public interest.” N.D. ex rel. parents acting as guardians ad litem v. Hawaii Dep't of
  11   Educ., 600 F.3d 1104, 1113 (9th Cir. 2010); see also Small v. Avanti Health Sys.,
  12   LLC, 661 F.3d 1180, 1197 (9th Cir. 2011) (The “public interest favors applying
  13   federal law correctly.”). Because the requested temporary restraining order and
  14   preliminary injunction would simply mandate compliance with the Flores Settlement
  15   Agreement, which is “enforceable as a judicial decree,” Labor/Cmty. Strategy Ctr. v.
  16   Los Angeles Cty. Metro. Transp. Auth., 263 F.3d 1041, 1048 (9th Cir. 2001), the
  17   Government could suffer no harm as a result. Granting Plaintiffs’ request for
  18   preliminary relief serves the public interest, and the balance of equities strongly
  19   weighs in Plaintiffs’ favor.
  20         D.     Plaintiffs Are Likely to Succeed on the Merits of Their Claims
  21         Having demonstrated the threat of irreparable injury to their health and safety
  22   and given that the balance of the equities tips sharply in Plaintiffs’ favor, Plaintiffs
  23   need only demonstrate “a fair chance of success on the merits or questions serious
  24   enough to require litigation” to successfully secure preliminary relief here. Arc of
  25   Cal., 757 F.3d at 993-94 (internal quotations and citation omitted); All. for the Wild
  26   Rockies, 632 F.3d at 1132 (“‘[S]erious questions going to the merits’ and a hardship
  27   balance that tips sharply toward the plaintiff can support issuance of an injunction,
  28
                                                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                             OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                             RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                - 19 -           A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                               SHOULD NOT ISSUE
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 28 of 30 Page ID
                                 #:29368


   1   assuming the other two elements of the Winter test are also met.”). 1 Plaintiffs’
   2   prospects here far exceed a “fair chance” given the evidence that Defendants
   3   entirely fail to make and record efforts aimed at the release of children and continue
   4   to maintain detention facilities in the El Paso and RGV sectors in an unsafe and
   5   unhygienic state, all while denying Plaintiffs access to urgently needed medical
   6   care. The conclusion Defendants are currently in violation of the Flores Settlement
   7   Agreement is compelled not only by the plain meaning of the Agreement, but by
   8   this Court’s prior Orders interpreting the Agreement.
   9         Regarding CBP’s duties to release class members or transfer them to licensed
  10   facilities, the Settlement is clear. It provides: “Upon taking a minor into custody,
  11   [Defendants] … shall make and record the prompt and continuous efforts on its part
  12   toward family reunification and release of the minor pursuant to Paragraph 14
  13   above. Such efforts at family reunification shall continue so long as the minor is in
  14   [Defendants’] custody. Agreement ¶ 18 (emphasis supplied). “In any case in which
  15   [Defendants] do[ ] not release a minor pursuant to Paragraph 14 … such minor shall
  16   be placed temporarily in a licensed program …” Id. ¶ 19. “[A]ll minors [shall be
  17   placed in licensed facilities] pursuant to Paragraph 19 as expeditiously as possible.”
  18   Id. ¶ 12.A. CBP is either intentionally ignoring or abysmally ignorant of the plain
  19   terms of the Agreement. Its failure to comply with the Agreement has caused and is
  20   causing massive overcrowding at the agency’s El Paso and RGV sectors, and that in
  21   turn triggers further violations (lack of sleep, lack of sanitation, etc.), which in turn
  22   has led to serious illness.
  23         Paragraph 12A of the Flores Settlement Agreement provides that:
  24
  25
  26
       1
         Plaintiffs’ evidence meets and exceeds even the higher “likelihood of success of
  27   the merits” standard that applies when the equites are not as starkly balanced as
  28   they are here. Preliminary relief is therefore appropriate under either standard.
                                                             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                             OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                             RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                 - 20 -          A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                               SHOULD NOT ISSUE
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 29 of 30 Page ID
                                 #:29369


   1                Following arrest, the INS[2] shall hold minors in facilities that are safe
   2                and sanitary and that are consistent with the INS’s concern for that
   3                particular vulnerability of minors. Facilities will provide access to
   4                toilets and sinks, drinking water and food as appropriate, medical
   5                assistance if the minor is in need of emergency services, adequate
   6                temperature control and ventilation . . . .
   7   Agreement at ¶ 12A (emphases added). This Court has already held that these
   8   provisions require that Defendants provide soap, showers, toilet access, clean
   9   clothing, toothbrushes and toothpaste, edible food in sufficient quantities, clean
  10   drinking water, reasonable temperatures and nighttime conditions that allow for
  11   sleep. Order at 8-18.
  12         The evidence is overwhelming that CBP currently holds minors in conditions
  13   manifestly unsuitable for the detention of children. Because Plaintiffs are likely to
  14   prevail in their claim that Defendants are in violation of the Agreement, this factor
  15   weighs in favor of the Court granting a temporary restraining order and preliminary
  16   injunction. The record also amply supports a finding of contempt.
  17   VII. CONCLUSION
  18         For the foregoing reasons, the Court should grant this application for a
  19   temporary restraining order and preliminary injunctive relief to remediate the
  20   unsafe and unhygienic conditions, and to address the public health emergency at
  21   CBP facilities in the El Paso and Rio Grande sectors, and should also find
  22   Defendants in contempt.
  23
  24
  25   2
        CBP is a successor agency of INS bound by these provisions of the Flores
  26   Settlement Agreement. See, e.g., Flores v. Sessions, 2017 WL 6060252, at *5-12,
       22 (C.D. Cal. June 27, 2017) (enforcing other Paragraph 12A requirements against
  27   CBP).
  28
                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                            OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                            RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                                - 21 -          A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                              SHOULD NOT ISSUE
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 572-1 Filed 06/26/19 Page 30 of 30 Page ID
                                 #:29370


   1
   2
       Dated: June 26, 2019              /s/Peter Schey
   3                                         Attorneys for Plaintiffs
   4
                                         CENTER FOR HUMAN RIGHTS &
   5                                     CONSTITUTIONAL LAW
                                         Peter A. Schey
   6
                                         Carlos Holguín
   7                                     Laura N. Diamond
                                         Rachel Leach
   8
   9                                     USF School of Law Immigration Clinic
                                         Bill Ong Hing
  10
  11                                     ORRICK, HERRINGTON & SUTCLIFFE
                                         LLP
  12
                                         Kevin Askew
  13                                     Elyse D. Echtman
  14                                     Shaila Rahman Diwan

  15                                     LA RAZA CENTRO LEGAL, INC.
  16                                     Michael Sorgen

  17                                     LAW FOUNDATION OF SILICON
  18                                     VALLEY
                                         Jennifer Kelleher Cloyd
  19                                     Katherine H. Manning
  20                                     Annette Kirkham

  21                                     NATIONAL CENTER FOR YOUTH LAW
  22                                     Leecia Welch
                                         Neha Desai
  23
  24                                     U.C. DAVIS SCHOOL OF LAW
                                         Holly S. Cooper
  25
  26
  27
  28
                                                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
                                                      OF PLAINTIFFS’ EX PARTE APPLICATION FOR TEMPORARY
                                                      RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY
                                          - 22 -          A PRELIMINARY INJUNCTION AND CONTEMPT ORDER
                                                                                        SHOULD NOT ISSUE
                                                                                  CV 85-4544-DMG-AGRX
